Citation Nr: 1007891	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-38 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for basal cell 
carcinoma of the face, ears, arms, and chest (originally 
claimed as secondary to herbicide exposure and now claimed as 
due to sun exposure in the Republic of Vietnam). 

2. Entitlement to service connection for basal cell carcinoma 
of the face, ears, arms, and chest due to sun exposure in the 
Republic of Vietnam.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to October 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

In December 2009, the Veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized this part of the appeal as 
encompassing the two matters set forth on the title page.  

The Veteran initially raised a claim of entitlement to 
service connection for a skin condition due to herbicide 
exposure in February 2001.  The claim was denied by the RO in 
a December 2001 rating decision.  The Veteran submitted a 
notice of disagreement in May 2002, but subsequently elected 
de novo review by a Decision Review Officer (DRO).  The 
Veteran's claim was denied by the RO in a rating decision 
dated in March 2003.  Notification of the denial was sent to 
the Veteran in April 2003; however, the Veteran did not 
appeal that determination and it became final. See 38 
U.S.C.A. § 7105. 

Most recently, the Veteran requested that his claim be 
reopened in correspondence received by the RO in September 
2006.  The request was denied by the RO in a January 2007 
rating decision.  The Veteran disagreed with that decision 
and initiated an appeal.  A statement of the case was issued 
in September 2007 and the appeal was perfected with the 
submission of a VA Form 9 in November 2007.

Based on the procedural history outlined above, the issue for 
consideration is as indicated on the title page of this 
decision.  In so finding, the Board acknowledges that the RO 
reopened the claim in the January rating decision.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits. Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.

The issue of entitlement to service connection for basal cell 
carcinoma of the face, ears, arms, and chest due to sun 
exposure is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied the service connection for a skin condition, 
diagnosed as basal cell carcinoma, in a March 2003 rating 
decision.  The Veteran was notified of this decision that in 
April 2003 but did not file an appeal.  This rating decision 
is now final.  

2.  Evidence associated with the claims file since the 
unappealed March 2003 rating decision raises a reasonable 
possibility of substantiating the Veteran's claim for 
entitlement to service connection for basal cell carcinoma 
due to sun exposure. 




CONCLUSIONS OF LAW

1.  The RO's March 2003 decision denying the claim for 
service connection for a skin condition, diagnosed as basal 
cell carcinoma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

2.  Since the RO's March 2003 decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a skin condition, 
diagnosed as basal cell carcinoma, have been met. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters 

The Veteran seeks to reopen his claim for service connection 
for basal cell carcinoma of the face, ears, arms, and chest 
due to excessive sun and/or chemical exposure.  The Board has 
considered these issues with respect to VA's duties to notify 
and assist.  The Board is reopening the claim and remanding 
for additional development.  Given the favorable outcome, no 
conceivable prejudice to the Veteran could result from this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Applicable Law and Regulations - New and Material Evidence 

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384. See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Facts and Analysis 

The RO denied the Veteran's claim for service connection for 
skin cancers, basal cell carcinomas (to include as secondary 
to Agent Orange exposure), in a March 2003 rating decision.  
The Veteran was notified of this decision in a letter dated 
April 2003.  He did not appeal the RO decision and it became 
final.  38 U.S.C.A. § 7105(c).  The primary reason for the 
denial of service connection was a lack of evidence linking 
the claimed disability to service, or any incident thereof. 

In a September 2006 communication to the RO, the Veteran 
sought to reopen his claim.  He also requested that his claim 
be expanded to include basal cell carcinoma as due to 
excessive, in-service sun exposure.  A January 2007 rating 
decision reopened the Veteran's claim, but confirmed and 
continued the previous denial.  

Again, although the RO determined that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for heart disease, this decision is not 
binding on the Board.  The Board must first decide whether 
evidence has been received that is both new and material to 
reopen the claim. Barnett, supra; McGinnis v. Brown, 4 Vet. 
App. 239 (1993) (Board reopening is unlawful when new and 
material evidence has not been submitted).  Consequently, the 
Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

The evidence of record at the time of the March 2003 rating 
decision consisted of the Veteran's claim, service treatment 
records, and post-service VA outpatient treatment records 
showing diagnoses of basal cell carcinoma (and excisions 
thereof) to the arms, shoulders, face, and chest, beginning 
around 1992.  

Evidence received since the March 2003 rating decision 
includes VA outpatient treatment records, dated from 2005 
through 2006, which show continued treatment for basal cell 
carcinomas to the face, chest, and ears, and a Mayo Clinic 
internet article which generally relates basal cell carcinoma 
to chronic sun exposure.  

Also of record is the Veteran's testimony from the December 
2009 Travel Board hearing.  Such testimony indicates that the 
Veteran was exposed to excessive, direct sunlight during his 
service in the Republic of Vietnam (1970 to 1971); that he 
was not afforded any type of protection and suffered sunburn 
to the face, shoulders, and chest as a result; and that he 
was treated by a private physician for sores/lesions on his 
chest within one year of separation from service.  He also 
indicated that he had very little pre- and post-service 
exposure to sun as he primarily worked during the night on a 
shrimp boat.  

The Board has reviewed the evidence received since the March 
2003 rating decision, and has determined that the evidence is 
new, as it was not of record at the time of the decision.  
The evidence is also material because it relates to facts 
necessary to substantiate the claim.  In particular, the 
Veteran has submitted medical literature (albeit general in 
nature) which relates basal cell carcinoma to chronic sun 
exposure; in addition, he has credibly testified as to his 
excessive exposure to sunlight and sun burns while serving in 
Vietnam; and finally, he has reported that he underwent 
private treatment for a skin condition as early as 1971 or 
1972.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
(holding that in determining whether evidence is new and 
material, the credibility of the evidence is presumed).  
This evidence is not cumulative or redundant and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Veteran's claim for service connection for 
basal cell carcinoma due to sun exposure is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for basal cell carcinoma of the face, 
ears, arms, and chest as due to sun exposure, is reopened; to 
this extent only the claim is granted.  


REMAND

Again, it is the Veteran's primary contention that his basal 
cell carcinoma is the result of his excessive exposure to the 
sun while on active duty in the Republic of Vietnam.  

As noted above, the Veteran is currently diagnosed with 
multiple basal cell carcinomas of the face, ears, 
arms/shoulders, and chest.  At a recent hearing before the 
undersigned, he credibly testified to his sun exposure during 
service, including his experiences of being badly sunburned. 
See Hearing Transcript, p. 14.  In addition, he reported that 
he was treated for a skin condition with in one year of his 
separation from service in 1971 or 1972.  Here, it is briefly 
noted that the Veteran was unable to recall the private 
physician's name and/or location, and thus believed that a 
search for those records would be futile. See Hearing 
Transcript, pp. 6-7, 20-11.  In addition to the 
aforementioned testimony, the Veteran submitted a general 
internet article from the Mayo Foundation for Medical 
Education and Research, which suggested a link between early 
adulthood UV damage and the development of basal cell 
carcinoma later in life.  

No VA examination has been conducted with respect to the 
Veteran's claim for service connection for basal cell 
carcinoma.  This should be done.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to 
submit any additional evidence pertaining 
to skin lesions/sores from when he 
returned from Vietnam.  In addition, 
specifically include a request for lay 
statements, particularly from his sister. 
See Hearing Transcript, p. 9. The Veteran 
should be given a reasonable opportunity 
to respond to the notice, and any 
additional information or evidence 
received should be associated with the 
claims file.

2. Schedule the Veteran for the 
appropriate VA examination to determine 
the nature and etiology of his basal cell 
carcinoma/skin cancer (or residuals of 
excised cancer).  The report of 
examination should include a detailed 
account of all manifestations of the skin 
cancer found to be present. All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report. 

Based on a review of the claims folder and 
the examination findings, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's basal 
cell carcinomas are the result of an 
injury or event, to include sun exposure 
and/or Agent Orange exposure, during his 
period of active service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.) 

In this regard, the examiner should state 
whether it is "less likely", "more 
likely", or "at least as likely" that the 
Veteran's skin cancer is the result of sun 
exposure during his one-year period of 
active service in the Republic of Vietnam 
from 1970 to 1971, as it is the result of 
cumulative sun exposure over many years of 
life. See, e.g., Dulin v Mansfield, No. 
2007-7131 (Fed. Cir. Oct. 5, 2007).  

In rendering his opinion, the examiner 
should note that the Veteran has denied 
excessive post-service sun exposure due to 
his occupation as a night-time 
fisherman/shrimper.  The examiner should 
further note VA medical records showing 
current diagnoses of basal cell carcinoma 
on the Veteran's ears, shoulders, arms, 
face, wrist, and chest.  Finally, the 
examiner should also be aware of the 
Veteran's contentions that he developed 
skin lesions/sores shortly after service 
which were removed by a private doctor 
around 1971; however, according to the 
Veteran's testimony, the records of that 
procedure are not available for review. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review.

3. After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the Veteran's 
claim of service connection for basal cell 
carcinoma due to sun exposure should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the Veteran, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


